UNITED STATESSECURITIES AND EXCHANGE COMMISSIONWASHINGTON, D.C. 20549FORM 20-F ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THESECURITIES EXCHANGE ACT OF 1934For the fiscal year ended December 31, Commission file number 1-31994Semiconductor Manufacturing International Corporation (Exact name of Registrant as specified in its charter)(Translation of Registrant’s name into English)Cayman Islands(Jurisdiction of incorporation or organization)18 Zhangjiang Road, Pudong New Area, Shanghai, China 201203(Address of principal executive offices)Mr. Gary Tseng, Chief Financial OfficerTelephone: (8621) 3861-0000Facsimile: (8621) 3895-3568Securities registered or to be registered pursuant to Section 12(b) of the Act. Title of each class Name of each exchange on which registered Ordinary Shares, par value US$0.0004 The Stock Exchange of Hong Kong Limited* American Depositary Shares The New York Stock Exchange, Inc. Securities registered or to be registered pursuant to Section 12(g) of the Act.None(Title of Class)Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act.None(Title of Class) Indicate the number of outstanding shares of each of the issuer’s classes of capital or ordinary shares as of the close of the period covered by the annual report. As of December 31, 2009, there were 22,375,886,604 ordinary shares, par value US$0.0004 per share, outstanding, of which 2,969,131,050 ordinary shares were held in the form of 59,382,621 ADSs. Each ADS represents 50 ordinary shares. Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes þ No o If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15 (d) of the Securities Exchange Act of 1934. Yeso No þ Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Securities Exchange Act of 1934 (Check one): Large accelerated filer þ Accelerated filer o Non-accelerated filer o Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing: U.S. GAAP þ International Financial Reporting Standards as issued Other o by the International Accounting Standards Board o If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Securities Exchange Act of 1934). Yeso No þ * Not for trading, but only in connection with the listing of American Depositary Shares on the New York Stock Exchange, Inc. CAUTIONARY STATEMENT FOR PURPOSES OF THE “SAFE HARBOR” PROVISIONS OF THE PRIVATE SECURITIES LITIGATION REFORM ACT OF 1995 Item 1. Identity of Directors, Senior Management and Advisers 6 Item 2. Offer Statistics and Expected Timetable 6 Item 3. Key Information 6 Item 4. Information on the Company 26 Item 4A. Unresolved Staff Comments 57 Item 5. Operating and Financial Review and Prospects 58 Item 6. Directors, Senior Management and Employees 84 Item 7. Major Shareholders and Related Party Transactions 107 Item 8. Financial Information 110 Item 9. The Offer and Listing 113 Item 10. Additional Information 115 Item 11. Quantitative and Qualitative Disclosures About Market Risk 125 Item 12. Description of Securities Other Than Equity Securities 127 PART II Item 13. Defaults, Dividend Arrearages, and Delinquencies 128 Item 14. Material Modifications to the Rights of Security Holders and Use of Proceeds 128 Item 15. Controls and Procedures 129 Item 16A. Audit Committee Financial Expert 130 Item 16B. Code of Ethics 130 Item 16C. Principal Accountant Fees and Services 130 Item 16D. Exemptions from the Listing Standards of Audit Committees 131 Item 16E. Purchases of Equity Securities by the Issuer and Affiliated Purchasers 131 2 Item 16F. Change in Registrant Certifying Accountant 131 Item 16G. Corporate Governance 131 PART III Item 17. Financial Statements 132 Item 18. Financial Statements 132 Item 19. Exhibits 133 SIGNATURES 134 3 CAUTIONARY STATEMENT FOR PURPOSES OF THE “SAFE HARBOR” PROVISIONS OF THE PRIVATE SECURITIES LITIGATION REFORM ACT OF 1995 This annual report contains, in addition to historical information, “forward-looking statements” within the meaning of the “safe harbor” provisions of the U.S. Private Securities Litigation Reform Act of 1995. These forward-looking statements are based on SMIC’s current assumptions, expectations and projections about future events. SMIC uses words like “believe,” “anticipate,” “intend,” “estimate,” “expect,” “project” and similar expressions to identify forward looking statements, although not all forward-looking statements contain these words. These forward-looking statements are necessarily estimates reflecting the best judgment of SMIC’s senior management and involve significant risks, both known and unknown, uncertainties and other factors that may cause SMIC’s actual performance, financial condition or results of operations to be materially different from those suggested by the forward-looking statements including, among others, risks associated with cyclicality and market conditions in the semiconductor industry, intense competition, timely wafer acceptance by SMIC’s customers, timely introduction of new technologies, SMIC’s ability to ramp new products into volume, supply and demand for semiconductor foundry services, industry overcapacity, shortages in equipment, components and raw materials, availability of manufacturing capacity and financial stability in end markets. Except as required by law, SMIC undertakes no obligation and does not intend to update any forward-looking statement, whether as a result of new information, future events or otherwise. ADDITIONAL INFORMATION References in this annual report to: “Average selling price of wafers” are to simplified average selling price which is calculated as total revenue divided by total shipments. “China” or the “PRC” are to the People’s Republic of China, excluding for the purpose of this annual report, Hong Kong, Macau and Taiwan; “Company” or “SMIC” are to Semiconductor Manufacturing International Corporation; “EUR” are to Euros; “global offering” are to the initial public offering of our ADSs and our ordinary shares, which offering was completed on March 18, 2004; “HK$” are to Hong Kong dollars; “NYSE” or “New York Stock Exchange” are to the New York Stock Exchange, Inc.; “Rmb” or “RMB” are to Renminbi; “SEC” are to the U.S. Securities and Exchange Commission; “SEHK”, “HKSE” or “Hong Kong Stock Exchange” are to The Stock Exchange of Hong Kong Limited; and “US$” or “USD” are to U.S. dollars. 4 All references in this annual report to silicon wafer quantities are to 8-inch wafer equivalents, unless otherwise specified. Conversion of quantities of 12-inch wafers to 8-inch wafer equivalents is achieved by multiplying the number of 12-inch wafers by 2.25.
